t c memo united_states tax_court fleming cardiovascular p a petitioner v commissioner of internal revenue respondent docket no 10776-13r filed date mark eldridge an officer for petitioner pamela j sewell for respondent memorandum opinion haines judge in this declaratory_judgment proceeding under sec_7476 we must determine whether respondent abused his discretion when he issued a final revocation letter to petitioner determining that its employee stock ownership plan was not qualified under sec_401 and that the related trust was not exempt under sec_501 for the plan_year ending on date and all subsequent plan years and revoked the favorable determination_letter issued to the plan dated date background at the time the petition was filed petitioner’s principal_place_of_business was in wichita kansas the parties submitted this case fully stipulated under rule on the basis of the pleadings and the administrative record in accordance with rule dr robert fleming formed petitioner on date petitioner adopted the fleming cardiovascular p a employee_stock_ownership_plan esop on date an employee_stock_ownership_plan is a type of pension_plan that invests primarily in the stock of the company that employs the plan participants fifth third bancorp v dudenhoeffer u s ___ ___ 134_sct_2459 in general the earnings_of such a retirement_plan are exempt from income_tax and participants in the plan pay tax on their benefits only when the benefits are distributed sec_402 sec_501 on date the internal revenue all section references are to the internal_revenue_code as amended and in effect for all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated service irs issued a favorable determination_letter stating that the esop adopted on date was qualified pursuant to sec_401 and as a result the related trust was exempt from income_tax pursuant to sec_501 petitioner’s esop allowed any of petitioner’s employees to participate if they were at least years old and had completed one year_of_service as defined by the esop the form_5300 application_for determination for employee_benefit_plan represented that petitioner had two qualified employees at the time of adoption of the esop dr fleming allegedly began participating in the esop in on date the irs mailed a letter to petitioner proposing to disqualify the esop in response petitioner submitted a protest letter which stated in part that t here were no employees for the years through as there was a court ordered injunction against the practice for those years in dr robert fleming was employed starting date and was over years of age as of date the court-ordered injunction was issued because of a violation of a five-year covenant_not_to_compete which restricted dr fleming’s ability to practice medicine in the wichita area petitioner issued shares of its class b common_stock to the esop trust on two occasions shares on date and dollar_figure shares on december the esop trust allegedly paid petitioner dollar_figure for the shares and dollar_figure for the dollar_figure shares all dollar_figure shares were allocated to the rollover portion of dr fleming’s account in dr fleming had received a dollar_figure distribution from his individual_retirement_account the esop trust did not have a bank or brokerage account petitioner’s esop also required that the net_worth of the esop trust’s assets be determined as of december each year the value of petitioner’s shares of stock held by the esop trust was to be determined by an independent_appraiser an accounting firm prepared a valuation report for the plan_year but it did not include the required certifications establishing the independence of the appraiser the same accounting firm also allegedly prepared a valuation report for the plan_year but a copy was not included in the administrative record a valuation report that arguably meets the independent_appraiser requirements was prepared for plan_year but valuation reports were not prepared for the and plan years the irs issued a final revocation letter to petitioner on date determining that the esop and the esop trust failed to qualify under sec_401 and sec_501 respectively for plan years ending date through because the esop was not operated in accordance with the terms of the original plan document petitioner failed to make recurring and substantial employer contributions and a participant’s annual_additions exceeded the limitations prescribed by sec_415 respondent retroactively revoked the favorable determination_letter that had been issued on date petitioner filed a petition with this court pursuant to sec_7476 and rule seeking a declaratory_judgment sustaining the continuing qualification of the esop and its trust discussion this court has jurisdiction to issue a declaratory_judgment in actual controversies involving a retirement plan’s continuing tax qualified status subject_to the limitations set forth in sec_7476 neither party contends that we lack jurisdiction because of the limitations set forth in sec_7476 and we are satisfied that we have jurisdiction over the petition see k h co llc emp stock ownership plan v commissioner tcmemo_2014_31 any one of the reasons cited in the final revocation letter would be sufficient alone to cause the esop and the esop trust to fail to qualify under sec_401 and sec_501 failure to meet the qualification requirements of sec_401 is considered a continuing failure that disqualifies the plan for subsequent years allowing the plan to requalify for later years would allow it to rise phoenix-like from the ashes of such disqualification and become qualified for that year 70_tc_1001 dna proventures inc emp stock ownership plan v commissioner tcmemo_2015_195 see also 92_tc_1173 we review the commissioner’s determination for abuse_of_discretion 92_tc_641 accordingly we will not disturb the commissioner’s determination unless it was unreasonable arbitrary or capricious id whether the commissioner abused his discretion is a question of fact and petitioner’s burden_of_proof of abuse_of_discretion is greater than that of the usual preponderance_of_the_evidence id i failure to operate the plan in accordance with the original plan document a qualified_employee benefit plan is a definite written program and arrangement see sec_1_401-1 income_tax regs see also employee_retirement_income_security_act_of_1974 pub_l_no sec_402 sec_88 stat pincite in order for a plan to be qualified and for the associated trust to be a qualified_trust the terms of the plan’s document and its actual operations must meet the requirements set forth in sec_401 buzzetta constr corp v commissioner t c pincite winger’s dep’t store inc v commissioner t c michael c hollen d d s p c v commissioner tcmemo_2011_2 aff’d 437_fedappx_525 8th cir sec_1_401-1 income_tax regs if a plan is not operated in accordance with its terms a qualification failure known as an operational failure occurs a individual allowed to participate in violation of the esop’s terms respondent determined that the esop was not operated in accordance with its terms because dr fleming was allowed to participate in violation of those terms dr fleming did not receive compensation from petitioner in further he could not have satisfied the esop’s year_of_service requirement in order to allow him to participate in the esop in petitioner has not argued or attempted to prove that dr fleming satisfied the year_of_service requirement respondent reasonably determined that the esop was not operated in accordance with its terms because of dr fleming’s participation failure to follow the terms of the plan document is a continuing failure consequently respondent reasonably determined that the esop was not qualified and the esop trust was not exempt for or any subsequent plan_year b failure to use an independent_appraiser shares of petitioner’s class b common_stock were issued to the esop trust in exchange for alleged capital contributions the original plan document required that the value of petitioner’s stock held by the esop trust be determined by an independent_appraiser an independent_appraiser in this context is the same as a qualified_appraiser as defined by sec_1 170a- c i income_tax regs sec_401 michael c hollen d d s p c v commissioner tcmemo_2011_2 this requires that the individual include on the appraisal_summary a declaration that among other things states the individual holds himself out to the public as an appraiser or performs appraisals on a regular basis and because of the appraiser’s background experience education and membership in professional appraisal associations described in the appraisal the appraiser is qualified to appraise the type of property being valued sec_1_170a-13 and b income_tax regs an accounting firm prepared the esop’s valuation report for but it did not include the information necessary to satisfy the requirements of sec_401 further no appraisal was provided for the or plan_year failure to follow the terms of the plan document and have the value of the stock held by the esop determined by an independent_appraiser each year is an operational failure see dna proventures inc emp stock ownership plan v commissioner tcmemo_2015_195 because failure to follow the terms of the plan document is a continuing failure respondent did not abuse his discretion in determining that the esop was not qualified and the esop trust was not exempt for or any subsequent plan_year see id ii annual_additions in excess of the sec_415 limits sec_415 limited annual_additions to a participant’s account to the lesser_of dollar_figure or of the participant’s_compensation in and to the lesser_of dollar_figure or of the participant’s_compensation in annual_additions exclude rollover_contributions sec_415 dr fleming received no compensation from and was not employed by petitioner in or a total of dollar_figure shares of petitioner’s stock was allocated to his account in these years respondent determined that these contributions exceeded the sec_415 limitation because dr fleming received no compensation from petitioner in or petitioner alleges that the amounts in dr fleming’s accounts were rollover_contributions from dr fleming’s individual_retirement_account and should not be considered for purposes of sec_415 in order for a distribution to be considered a rollover_contribution the entire amount received must be paid into a qualified_trust for the distributee’s benefit no later than the 60th day after the day that the distribution is received secs c b iii d petitioner has not provided evidence that a valid rollover took place further because the esop trust did not have a bank or brokerage account from date through date it was not possible for the distribution from dr fleming’s individual_retirement_account to have been paid into an account held by the esop trust accordingly the allocations to dr fleming’s account were not rollover_contributions this failure was not corrected a sec_415 failure is a continuing failure that disqualifies the plan for all subsequent plan years martin fireproofing profit-sharing_plan tr v commissioner t c pincite5 dna proventures inc emp stock ownership plan v commissioner tcmemo_2015_195 michael c hollen d d s p c v commissioner tcmemo_2011_2 slip op pincite respondent did not abuse his discretion in determining that the contributions to dr fleming’s account exceeded the limitations imposed by sec_415 we do not find that respondent’s determination was unreasonable arbitrary or capricious we hold that respondent did not abuse his discretion in determining that the esop was not qualified under sec_401 and that the esop trust was not exempt under sec_501 for the plan_year ending on date and all subsequent plan years we further hold that it was not an abuse of discretion to revoke the favorable determination_letter that was issued to the esop on date we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
